 In theMatter ofJAS. H.MATTHEWS& Co.,INC.andINTERNATIONALMETAL ENGRAVERSUNION, LOCAL #1Case No. 13-R-9817.-DecidedJanuary25, 1945Pope & Ballard,byMr. John H. Thomson,of Chicago,Ill., for theCompany.Mr. J. Charles Hartwig,of Chicago, Ill., for the Union.Mr. Louis Co/cm,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEUpon petition duly filed by International Metal Engravers Union,Local #1, herein called the Union, alleging that a question affectingcommerce has arisen concerning the representation of employees ofJas. H. Matthews & Ca., Inc., Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert T. Drake, Trial Examiner.Said hearing was held at Chicago, Illinois, on January 12, 1945. TheCompany and the Union appeared, participated, and were afforded,full opportunity to be heard, to examine and cross-examine witnesses,,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYJas. H. Matthews & Co., Inc., is an Illinois corporation operating aplant at Chicago, Illinois, where it is engaged in the manufacture ofmarking devices.During 1944 the Company purchased raw materials.valued in excess of $75,000, 75 percent of which was shipped to it frompoints outside the State of Illinois.During the same period the60 N. L. R. B., No. 44.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany sold products valued in excess of $250,000, over 33 percentof which was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THEORGANIZATION INVOLVEDInternational Metal Engravers Union, Local #1, is a labor organiza-tion, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn December 9,1944, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request until such timeas the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tialnumber of employees in the unit hereinafter found to beappropriate'-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with the parties, that all production, shipping,and maintenance employees at the Chicago plant of the Company,including inspectors, but excluding draftsmen, clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES'"To shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period, immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.IThe FieldExaminerreported that the Union presented15 membershipapplicationcards.There are approximately 25 employees In the appropriate unit. JAS. H. MATTHEWS & CO., INC.217DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and _pursuant. to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, -it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jas. H. Matthews& Co., Inc., Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpayroll period because they were ill or on vacation or temporarily laidoff, and including-employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Metal EngraversUnion, Local #1, for the purposes of collective bargaining.CHAIRMAN Maras took no part in the consideration of the aboveDecision and Direction of Election.